Exhibit 10.7

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (“Agreement”) is by and between BWX
Technologies, Inc. (the “Company”) and                      (“Executive”).

The Company considers it essential to the interests of the Company’s
stockholders to secure the continued employment of key management personnel. The
Board of Directors of the Company recognizes that the possibility of a Change in
Control (as defined in Exhibit A to this Agreement) exists and that the
uncertainty this raises may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders. In order to
encourage the continued attention and dedication of key management personnel,
this Agreement is being entered into by the Company and Executive.

The Company and Executive agree as follows:

 

1. DEFINITIONS: Capitalized terms are defined in Exhibit A to this Agreement.

 

2. SEVERANCE BENEFITS: If Executive experiences a Covered Termination he will be
entitled to the following payments and benefits set forth below; provided that
the benefits described in Sections 2(b), (c), (d), (e) and (f) shall only be
payable if the Executive executes a waiver and release in the form attached as
Exhibit B to this Agreement, which releases the Company and its affiliates,
directors, officers and other customary persons from any claim or liability
arising out of or related to Executive’s employment with or termination of
employment from the Company or any of its affiliates (except for amounts to
which Executive is legally entitled pursuant to employee benefit plans,
Executive’s right to enforce this Agreement and rights to insurance coverage or
indemnification) (the “Release”), which Release is not revoked within the time
period provided therein, and the executed Release is delivered to the Company no
later than forty-five (45) days after the Covered Termination.

 

  (a) Accrued Benefits. The Accrued Benefits, payable within sixty (60) days
after the effective date of the Covered Termination, or such earlier time as may
be required by applicable law.

 

  (b) SERP. As of the effective date of the Covered Termination, a fully vested
and non-forfeitable interest in Executive’s account balance in the SERP and
Restoration Plan (as applicable), payable in accordance with the terms of SERP
and/or Restoration Plan, as applicable.

 

  (c)

Unvested Equity Awards. As of the effective date of the Covered Termination,
unless otherwise settled in accordance with the provisions of Section 4 of this
Agreement and the plans and agreements referred to therein, a fully vested and
non-forfeitable interest in any outstanding unvested equity awards granted on
Company Shares (“Equity Awards”), to be vested and, in the case of restricted
stock units, settled, in any such case within the 60th day after the effective
date of the Covered Termination; provided that no such Equity Award that is
subject to Code Section 409A will be paid on a date earlier than is provided in
the



--------------------------------------------------------------------------------

  applicable Equity Award agreement to the extent necessary to avoid the
imposition of tax penalties pursuant to Code Section 409A; provided further that
any performance-based Equity Awards shall be settled with respect to the number
of Company Shares earned based on the target rate of performance applicable to
such award. , In addition, any Equity Awards that are vested (including as a
result of the foregoing provision) options to purchase Company Shares that
Executive holds as of the date of his Covered Termination will remain
exercisable through the expiration of the original term of such option.

 

  (d) Severance Payment Based on Salary. An amount equal to [2.99] [2] [1] times
the sum of Executive’s (x) Salary plus (y) the product of (1) Salary and
(2) Target Bonus Percentage, paid in a lump sum in cash within sixty (60) days
after the Covered Termination.

 

  (e) Severance Payment Based on Bonus.

 

  (1) Covered Termination Performance Year. An amount equal to the product of
(A) the Salary and (B) the Target Bonus Percentage, with the product of (A) and
(B) prorated based on the number of days Executive was employed during the bonus
year in which Executive’s Covered Termination occurs, paid in a lump sum in cash
within sixty (60) days after the effective date of the Covered Termination.

 

  (2) Prior Performance Year. If a bonus for the prior calendar year has not
been paid under the Bonus Plan as of the Executive’s effective date of the
Covered Termination, then Executive will be entitled to the actual amount of the
bonus determined under the Bonus Plan for such prior calendar year (such amount
to be determined without the exercise of any downward discretion), paid in a
lump sum in cash at the same time such bonus is paid to other Bonus Plan
participants.

 

  (f) Health Care Benefits. An amount equal to three (3) times the full annual
cost that is payable by Executive for continuation of coverage for medical,
dental and vision benefits elected by Executive for him/herself and his/her
eligible dependents under COBRA for the year in which Executive’s Covered
Termination occurs, paid in a lump sum in cash within sixty (60) days after the
Covered Termination.

In no event shall the benefits provided for in Sections 2(a), (d), (e) and
(f) above or any payment provided for in (c) above that is not subject to Code
Section 409A be paid later than March 15th of the calendar year immediately
following the calendar year in which the Executive’s Covered Termination Date
occurs. For the avoidance of doubt, in the event of a Covered Termination, in no
event shall Executive be eligible for or entitled to any other severance
payments or benefits under any other severance plan, program or policy
maintained by the Company or any of its Affiliates.

 

- 2 -



--------------------------------------------------------------------------------

3. LIMITATION ON PAYMENTS AND BENEFITS: Notwithstanding any provision of this
Agreement to the contrary, if any amount or benefit to be paid or provided under
this Agreement would be an “Excess Parachute Payment,” within the meaning of
Section 280G of the Code, or any successor provision thereto, but for the
application of this sentence, then the payments and benefits identified in the
last sentence of this Section 3 to be paid or provided under this Agreement will
be reduced to the minimum extent necessary (but in no event to less than zero)
so that no portion of any such payment or benefit, as so reduced, constitutes an
Excess Parachute Payment; provided, however, that no such reduction shall be
made if it is not thereby possible to eliminate all Excess Parachute Payments
under this Agreement; provided, however, that the foregoing reduction will be
made only if and to the extent that such reduction would result in an increase
in the aggregate payment and benefits to be provided, determined on an after-tax
basis (taking into account the excise tax imposed pursuant to Section 4999 of
the Code, or any successor provision thereto, any tax imposed by any comparable
provision of state law, and any applicable federal, state and local income and
employment taxes). Whether requested by Executive or the Company, the
determination of whether any reduction in such payments or benefits to be
provided under this Agreement or otherwise is required pursuant to the preceding
sentence will be made at the expense of the Company by the Company’s independent
accountants, which determination shall take into account a reasonable
compensation analysis of the value of services provided or to be provided by
Executive, including Executive’s agreeing to refrain from performing services
pursuant to a covenant not to compete or similar covenant applicable to
Executive (including, without limitation, those contemplated by Section 6, 7 and
8 of this Agreement).

The fact that Executive’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section 3 will not of itself limit or
otherwise affect any other rights of the Executive other than pursuant to this
Agreement. In the event that any payment or benefit intended to be provided
under this Agreement or otherwise is required to be reduced pursuant to this
Section 3, the Company will reduce the Executive’s payment and/or benefits, to
the extent required, in the following order: (i) the lump sum payment provided
under Section 2(d); (ii) the lump sum payment provided under Section 2(e)(1);
(iii) the lump sum payment related to Health Care Benefits provided under
Section 2(f); and (iv) the accelerated vesting of equity-based awards described
in Section 2(c).

 

4. CHANGE IN CONTROL EQUITY-BASED BENEFITS: If a Change in Control occurs, any
benefits Executive may be entitled to with respect to any equity-based
compensation (including any Equity Awards) shall be determined in accordance
with the applicable plans and award agreements. In the event of any conflict
between the terms of any such plans or award agreement and Section 2(c) of this
Agreement, the terms of such plan or award agreement shall control to the extent
such plan or award agreement provides for accelerated vesting or settlement in
connection with a Change in Control (either upon the occurrence of such an event
or thereafter). For the avoidance of doubt, if any given equity-based
compensation award agreement is silent with respect to the effect of a Change in
Control and the plan pursuant to which any such award agreement is granted does
not contain provisions that would automatically apply to the given award, then
Section 2(c) of this Agreement shall control.

 

- 3 -



--------------------------------------------------------------------------------

5. INTERNAL REVENUE CODE 409A:

 

  (a) Compliance. It is the intent of the parties that the provisions of this
Agreement either comply with Code Section 409A and the Treasury regulations and
guidance issued thereunder or that one or more elements of compensation or
benefits be exempt from Code Section 409A. Accordingly, the parties intend that
this Agreement be interpreted and operated in a manner consistent with such
requirements in order to avoid the application of penalty taxes under Code
Section 409A to the extent reasonably practicable. The Company shall neither
cause nor permit: (i) any payment, benefit or consideration to be substituted
for a benefit that is payable under this Agreement if such action would result
in the failure of any amount that is subject to Code Section 409A to comply with
the applicable requirements of Code Section 409A; or (ii) any adjustments to any
equity interest to be made in a manner that would result in the equity
interest’s becoming subject to Code Section 409A unless, after such adjustment,
the equity interest is in compliance with the requirements of Code Section 409A
to the extent applicable. A Covered Termination shall constitute an “involuntary
separation from service” for purposes of Code Section 409A.

 

  (b) Waiting Period for Specified Employees. Notwithstanding any provision of
this Agreement to the contrary, if Executive is a “Specified Employee” (as that
term is defined in Code Section 409A) as of Executive’s Covered Termination
Date, then any amounts or benefits which are payable under this Agreement upon
Executive’s “Separation from Service” (within the meaning of Code Section 409A),
which are subject to the provisions of Code Section 409A and not otherwise
exempt under Code Section 409A, and would otherwise be payable during the first
six-month period following such Separation from Service, shall be paid on the
first business day that (i) is at least six months after the date after
Executive’s Covered Termination Date or (ii) follows Executive’s date of death,
if earlier (the “Waiting Period”). The benefits in Sections 2(a), (d), (e) and
(f) and certain of the benefits in Section 2(c) are intended to be exempt from
Code Section 409A under the “short-term deferral exemption” and thus the Waiting
Period is not intended to apply to such benefits.

 

6. CONFIDENTIALITY AND NON-DISCLOSURE: Executive acknowledges that pursuant to
this Agreement, the Company agrees to provide to him Confidential Information
and has previously provided him other such Confidential Information. In return
for this and other consideration, provided under this Agreement, Executive
agrees that he will not, while employed by the Company or any Affiliate and
thereafter, disclose or make available to any other person or entity, or use for
his own personal gain, any Confidential Information, except for such disclosures
as required in the performance of his duties hereunder as may otherwise be
required by law or legal process (in which case Executive shall notify the
Company of such legal or judicial proceeding as soon as practicable following
his receipt of notice of such a proceeding, and permit the Company to seek to
protect its interests and information).

 

- 4 -



--------------------------------------------------------------------------------

7. RETURN OF PROPERTY: Executive agrees that at the time of leaving his or her
employ with the Company or an Affiliate, he will deliver to the Company (and
will not keep in his possession, recreate or deliver to anyone else) all
Confidential Information as well as all other devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, customer or client lists or information, or any
other documents or property (including all reproductions of the aforementioned
items) belonging to the Company or any of its Affiliates, regardless of whether
such items were prepared by Executive.

 

8. NON-SOLICITATION AND NON-COMPETITION:

 

  (a) For consideration provided under this Agreement, including, but not
limited to the Company’s agreement to provide Executive with Confidential
Information regarding the Company and its respective businesses, Executive
agrees that while employed by the Company or an Affiliate and for [thirty-six
(36)] [twenty-four (24)] [twelve (12)] months following a Separation from
Service during the term of this Agreement he shall not, without the prior
written consent of the General Counsel, directly or indirectly, (i) hire or
induce, entice or solicit (or attempt to induce, entice or solicit) any employee
of the Company or any of its Affiliates or ventures to leave the employment of
the Company or any of its Affiliates or ventures or (ii) solicit or attempt to
solicit the business of any customer or acquisition prospect of the Company or
any of its Affiliates or ventures with whom Executive had any actual contact or
Confidential Information about, in any such case while employed by the Company
or an Affiliate.

 

  (b) Additionally, for consideration provided under this Agreement, including,
but not limited to the Company’s agreement to provide Executive with
Confidential Information regarding the Company and its respective businesses,
Executive agrees that while employed by the Company or an Affiliate and for
[thirty-six (36)] [twenty-four (24)] [twelve (12)] months following a Covered
Termination he will not, without the prior written consent of the Company,
acting alone or in conjunction with others, either directly or indirectly,
engage in any business that is in competition with the Company or an Affiliate
or accept employment with or render services at a comparable level of
responsibility to such a business as an officer, agent, employee, independent
contractor or consultant, or otherwise engage in activities that are in
competition with the Company or an Affiliate.

 

  (c) The restrictions contained in this Section 8 are limited to areas or
territories within the United States and in any foreign country in which the
Company or an Affiliate engages (or has definite plans to engage) in operations
or the marketing of its products or services at the time of Executive’s
Separation from Service.

 

  (d)

Executive acknowledges that these restrictive covenants under this Agreement,
for which Executive received valuable consideration from the Company as provided
in this Agreement, including, but not limited to the Company’s agreement to
provide Executive with Confidential Information regarding the Company and its
respective businesses, are ancillary to otherwise enforceable

 

- 5 -



--------------------------------------------------------------------------------

  provisions of this Agreement, that the consideration provided by the Company
gives rise to the interest of each of the Company in restraining Executive from
competing and that the restrictive covenants are designed to enforce Executive’s
consideration or return promises under this Agreement. Additionally, Executive
acknowledges that these restrictive covenants contain limitations as to time,
geographical area, and scope of activity to be restrained that are reasonable
and do not impose a greater restraint than is necessary to protect the goodwill
or other legitimate business interests of the Company, including, but not
limited to, the Company’s need to protect its Confidential Information.
Executive further acknowledges that a violation on Executive’s part of any of
the restrictive covenants contained in Section 6 or this Section 8 of this
Agreement would cause immeasurable and irreparable damage to the Company.
Accordingly, Executive agrees that, in addition to any other remedy the Company
may have for any such violation: (1) the Company shall be entitled to injunctive
relief in any court of competent jurisdiction for any actual or threatened
violation of any such covenant in addition to any other remedies it may have;
and (2) in addition, if the General Counsel of the Company (or other similarly
situated senior executive of the Company) reasonably and in good faith
determines that Executive has materially breached any of these restrictive
covenants contained in this Section 8 of the Agreement during the applicable
period in which they are in effect, after written notice to Executive of such
determination and a ten (10) day opportunity to cure such breach (if the General
Counsel determines in good faith that such breach is curable), if such breach is
not so cured to the reasonable satisfaction of the General Counsel, then
Executive shall be required to promptly repay all net after-tax cash amounts
previously paid under this Agreement to Executive, and Executive shall forfeit
any Equity Awards he or she may then hold.

 

9. NOTICES: For purposes of this Agreement, notices and all other communications
must be in writing and will be deemed to have been given when personally
delivered or when mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

If to Company:

If to Executive:

or to such other address as either party may furnish to the other in writing in
accordance with this Section.

 

10. APPLICABLE LAW: The validity, interpretation, construction and performance
of this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Delaware, but without giving effect to the
principles of conflict of laws of such State.

 

- 6 -



--------------------------------------------------------------------------------

11. SEVERABILITY: If any provision of this Agreement is determined to be invalid
or unenforceable (including for the avoidance of doubt any provision (or portion
thereof) of Section 6, 7 or 8 of this Agreement), then the invalidity or
unenforceability of that provision will not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
will remain in full force and effect.

 

12. WITHHOLDING OF TAXES: The Company may withhold from any payments under this
Agreement all federal, state, local or other taxes as may be required pursuant
to any law or governmental regulation or ruling. Executive acknowledges that
other than the Company’s obligation to withhold and remit applicable income
and/or employment taxes and pay its share of any applicable payroll taxes,
Executive is solely responsible for any and all taxes, interest and penalties
that may be imposed with respect to the payments and benefits provided under
this Agreement.

 

13. NO ASSIGNMENT; SUCCESSORS: Executive’s right to receive payments or benefits
under this Agreement will not be assignable or transferable, whether by pledge,
creation of a security interest or otherwise, whether voluntary, involuntary, by
operation of law or otherwise, other than a transfer by will or by the laws of
descent or distribution, and in the event of any attempted assignment or
transfer contrary to this Section 13 the Company will have no liability to pay
any amount so attempted to be assigned or transferred. This Agreement inures to
the benefit of and is enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

This Agreement is binding upon and inures to the benefit of the Company and its
successors and assigns (including, without limitation, any company into or with
which the Company may merge or consolidate and any Successor).

 

14. NUMBER AND GENDER: Wherever appropriate herein, words used in the singular
will include the plural, the plural will include the singular, and the masculine
gender will include the feminine gender.

 

15. CONFLICTS: This Agreement constitutes the entire understanding of the
parties with respect to its subject matter and supersedes any other agreement or
other understanding, whether oral or written, express or implied, between them
concerning, related to or otherwise in connection with, the subject matter
hereof; provided, that if Executive is a party to a Restructuring Transaction
Retention Agreement, the terms of such agreement shall continue to apply if
Executive experiences a Separation from Service prior to the occurrence of a
Change in Control during the term of such Agreement, as provided thereunder.

 

16. AMENDMENT AND WAIVER: No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer as may be specifically
designated by the Board. No waiver by any party hereto at any time of any breach
by the other party hereto of, or of any lack of compliance with, any condition
or provision of this Agreement to be performed by any other party will be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

- 7 -



--------------------------------------------------------------------------------

17. COUNTERPARTS: This Agreement may be executed in several counterparts, each
of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

 

18. TERM: The effective date of this Agreement shall commence on July 1, 2015
(“Effective Date”) and shall end on the earlier of (a) subject to extension in
order to give effect to the notice and cure provisions contained in the
definition of Good Reason, the second anniversary of the date a Change in
Control occurs, or (b) the date on which Executive experiences a Separation from
Service under circumstances that do not constitute a Covered Termination;
provided that terms of this Agreement which must survive the termination this
Agreement in order to be effectuated (including the provisions of Sections 2, 3,
6, 7 and 8) will survive.

 

- 8 -



--------------------------------------------------------------------------------

COMPANY By:  

 

Name: Title: EXECUTIVE By:  

 

Name:

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

The following terms have the meanings set forth below.

“Accrued Benefits” shall mean:

 

  i Any portion of Executive’s Salary earned through the Covered Termination
Date and not yet paid;

 

  ii Reimbursement for any and all amounts advanced in connection with
Executive’s employment for reasonable and necessary expenses incurred by
Executive through the date of the Covered Termination Date in accordance with
the Company’s policies and procedures on reimbursement of expenses;

 

  iii Any earned vacation pay not theretofore used or paid in accordance with
the Company’s policy for payment of earned and unused vacation time;

 

  iv If Executive participates in the Company’s financial planning program as of
the date a Change in Control occurs, financial planning services through AYCO
(or a successor) until the earlier of June 30 of the calendar year following the
calendar year in which a Covered Termination occurs or the date such program
terminates for all similarly situated employees; and

 

  v All other payments and benefits to which Executive may be entitled under the
terms of any applicable compensation arrangement or benefit plan or program of
the Company that do not specify the time of distribution; provided that Accrued
Benefits shall not include any entitlement to severance under any severance plan
or policy of the Company.

“Affiliate” means an Affiliate of the Company within the meaning of Rule 12b-2
promulgated under Section 12 of the Exchange Act.

“Board” means the Board of Directors of the Company.

“Bonus Plan” means the Company’s Executive Incentive Compensation Plan or the
Company’s Management Incentive Compensation Plan, as applicable to Executive, or
any successor plan thereto.

“Cause” means

 

  (i)

the willful and continued failure of Executive to perform substantially
Executive’s duties with the Company or an Affiliate (occasioned by reason other
than physical or mental illness or disability of Executive) after a written
demand for substantial performance is delivered to Executive by the Compensation
Committee of the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Compensation Committee of the
Board or the

 

- 10 -



--------------------------------------------------------------------------------

  Chief Executive Officer believes that Executive has not substantially
performed his duties, after which Executive shall have thirty days to defend or
remedy such failure to substantially perform his duties;

 

  (ii) the willful engaging by Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company; or

 

  (iii) the conviction of Executive with no further possibility of appeal for,
or plea of guilty or nolo contendere by Executive to, any felony.

The cessation of employment of Executive under subparagraph (i) and (ii) above
shall not be deemed to be for “Cause” unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters (3/4) of the entire membership of the
Compensation Committee of the Board of Directors of the Company at a meeting of
such Committee called and held for such purpose (after reasonable notice is
provided to Executive and he is given an opportunity, together with his counsel,
to be heard before such Committee), finding that, in the good faith opinion of
such Committee, Executive is guilty of the conduct described in subparagraph
(i) or (ii) above, and specifying the particulars thereof in detail.

A “Change in Control” will be deemed to have occurred upon the occurrence of any
of the following:

 

  (a) 30% Ownership Change: Any Person, other than an ERISA-regulated pension
plan established by the Company or an Affiliate, makes an acquisition of
Outstanding Voting Stock and is, immediately thereafter, the beneficial owner of
30% or more of the then Outstanding Voting Stock, unless such acquisition is
made directly from the Company in a transaction approved by a majority of the
Incumbent Directors; or any group is formed that is the beneficial owner of 30%
or more of the Outstanding Voting Stock (other than a group formation for the
purpose of making an acquisition directly from the Company and approved (prior
to such group formation) by a majority of the Incumbent Directors); or

 

  (b) Board Majority Change: Individuals who are Incumbent Directors cease for
any reason to constitute a majority of the members of the Board; or

 

  (c)

Major Mergers and Acquisitions: Consummation of a Business Combination unless,
immediately following such Business Combination, (i) all or substantially all of
the individuals and entities that were the beneficial owners of the Outstanding
Voting Stock immediately before such Business Combination beneficially own,
directly or indirectly, more than 51% of the then outstanding shares of voting
stock of the parent corporation resulting from such Business Combination in
substantially the same relative proportions as their ownership, immediately
before such Business Combination, of the Outstanding Voting Stock, (ii) if the
Business Combination involves the issuance or payment by the Company of
consideration to another entity or its shareholders, the total fair

 

- 11 -



--------------------------------------------------------------------------------

  market value of such consideration plus the principal amount of the
consolidated long-term debt of the entity or business being acquired (in each
case, determined as of the date of consummation of such Business Combination by
a majority of the Incumbent Directors) does not exceed 50% of the sum of the
fair market value of the Outstanding Voting Stock plus the principal amount of
the Company’s consolidated long-term debt (in each case, determined immediately
before such consummation by a majority of the Incumbent Directors), (iii) no
Person (other than any corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of the then outstanding
shares of voting stock of the parent corporation resulting from such Business
Combination and (iv) a majority of the members of the board of directors of the
parent corporation resulting from such Business Combination were Incumbent
Directors of the Company immediately before consummation of such Business
Combination; or

 

  (d) Major Asset Dispositions: Consummation of a Major Asset Disposition
unless, immediately following such Major Asset Disposition, (i) individuals and
entities that were beneficial owners of the Outstanding Voting Stock immediately
before such Major Asset Disposition beneficially own, directly or indirectly,
more than 70% of the then outstanding shares of voting stock of the Company (if
it continues to exist) and of the entity that acquires the largest portion of
such assets (or the entity, if any, that owns a majority of the outstanding
voting stock of such acquiring entity) and (ii) a majority of the members of the
Board (if it continues to exist) and of the entity that acquires the largest
portion of such assets (or the entity, if any, that owns a majority of the
outstanding voting stock of such acquiring entity) were Incumbent Directors of
the Company immediately before consummation of such Major Asset Disposition.

For purposes of the definition of a “Change in Control”,

 

  (1) “Person” means an individual, entity or group;

 

  (2) “group” is used as it is defined for purposes of Section 13(d)(3) of the
Exchange Act;

 

  (3) “beneficial owner” is used as it is defined for purposes of Rule 13d-3
under the Exchange Act;

 

  (4) “Outstanding Voting Stock” means outstanding voting securities of the
Company entitled to vote generally in the election of directors; and any
specified percentage or portion of the Outstanding Voting Stock (or of other
voting stock) is determined based on the combined voting power of such
securities;

 

  (5)

“Incumbent Director” means a member of the board of directors of the Company
(x) who was a director of the Company on the Effective Date of this Agreement or
(y) who becomes a member of the board of directors after such date and whose
election, or nomination for election by the

 

- 12 -



--------------------------------------------------------------------------------

  Company’s shareholders, was approved by a vote of a majority of the Incumbent
Directors at the time of such election or nomination, except that any such
director will not be deemed an Incumbent Director if his or her initial
assumption of office occurs as a result of an actual or threatened election
contest or other actual or threatened solicitation of proxies by or on behalf of
a Person other than the Board;

 

  (6) “Business Combination” means

 

  (x) a merger or consolidation involving the Company or its stock, or

 

  (y) an acquisition by the Company, directly or through one or more
subsidiaries, of another entity or its stock or assets;

 

  (7) “parent corporation resulting from a Business Combination” means the
Company if its stock is not acquired or converted in the Business Combination
and otherwise means the entity which as a result of such Business Combination
owns the Company or all or substantially all the Company’s assets either
directly or through one or more subsidiaries ; and

 

  (8) “Major Asset Disposition” means the sale or other disposition in one
transaction or a series of related transactions of 70% or more of the assets of
the Company and its subsidiaries on a consolidated basis; and any specified
percentage or portion of the assets of the Company will be based on fair market
value, as determined by a majority of the Incumbent Directors.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1986 (and
any successor legislation thereto).

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means BWX Technologies, Inc., and, except for purposes of determining
whether a Change in Control has occurred, any successor entity thereto.

“Company Shares” means shares of common stock of the Company (or any successor
entity thereto).

“Confidential Information” means any and all information, data and knowledge
that has been created, discovered, developed or otherwise become known to the
Company or any of its Affiliates or in which property rights have been assigned
or otherwise conveyed to the Company or any of its Affiliates, which
information, data or knowledge has commercial value in the business in which the
Company or any of its Affiliates or ventures is engaged, except such
information, data or knowledge as is or becomes known to the public without
violation of the terms of this Agreement. By way of illustration, but not
limitation, Confidential Information includes business trade secrets, secrets
concerning the Company’s or any of its Affiliate’s plans and strategies,
nonpublic information concerning material market opportunities, technical trade
secrets, processes, formulas, know-how, improvements, discoveries, developments,
designs,

 

- 13 -



--------------------------------------------------------------------------------

inventions, techniques, marketing plans, manuals, records of research, reports,
memoranda, computer software, strategies, forecasts, new products, unpublished
financial information, projections, licenses, prices, costs, and employee,
customer and supplier lists.

“Covered Termination” means, during the term of this Agreement (the “Protection
Period”), there occurs a termination of Executive’s employment (such that
Executive ceases to be employed by the Company or an Affiliate) that is a
“Separation from Service” (as defined in Code Section 409A and the Treasury
regulations and guidance issued thereunder) (i) by the Company or an Affiliate
for a reason other than Cause or other than Executive’s Disability or (ii) by
Executive for Good Reason (in either case, not including Executive’s death).

“Disability” means circumstances which would qualify Executive for long term
disability benefits under the Company’s Long Term Disability Plan, whether or
not Executive is covered under such plan.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Good Reason” means any one or more of the following events which occurs during
the Protection Period:

 

  (a) a material diminution in the duties or responsibilities of Executive from
those applicable immediately before the date on which a Change in Control
occurs;

 

  (b) a material reduction in Executive’s annual rate of base salary or target
bonus as in effect on the Change in Control or as either of the same may be
increased from time to time thereafter;

 

  (c) a material reduction in the amount of Executive’s annual target long-term
incentive compensation opportunity (whether payable in cash, Company Shares or a
combination thereof) as in effect on the Change in Control or as the same may be
increased from time to time thereafter , unless such material reduction applies
to all similarly situated executives of the Company and the parent corporation
resulting from the Business Combination; and provided that for the avoidance of
doubt, a material reduction of such annual target long-term incentive
compensation opportunity shall not be deemed to occur if such opportunity
becomes payable solely in cash;

or

 

  (d) a change in the location of Executive’s principal place of employment with
the Company by more than 50 miles from the location where Executive was
principally employed immediately before the Change in Control[, or the failure
of the Company to continue in effect a place of employment for Executive in
Charlotte, in each case]1 without the Executive’s consent.

 

 

1  Applicable to the Change In Control Agreement for each of Messrs. Black and
Canafax

 

- 14 -



--------------------------------------------------------------------------------

If any of the events described above occurs prior to the second anniversary of a
Change in Control (an “Event”), Executive shall give the Company written notice
(the “Executive Notice”) within sixty (60) days following Executive’s knowledge
of an Event that Executive intends to terminate employment as a result. The
Company shall have thirty (30) days following receipt of the Executive Notice in
which to cure the Event. If the Company does not take such action within that
time, the Event shall constitute Good Reason. If Executive does not provide the
Executive Notice within sixty (60) days as required above then the Event shall
not constitute Good Reason, and thereafter, for purposes of determining whether
Executive has Good Reason, Executive’s terms and conditions of employment after
the occurrence of the Event shall be substituted for those terms and conditions
of Executive’s employment in effect immediately prior to the Change in Control.

“Restoration Plan” means the BWX Technologies, Inc. Defined Contribution
Restoration Plan, as in effect on the Change in Control.

“Restructuring Transaction Retention Agreement” means a Restructuring
Transaction Retention Agreement by and between the Executive and The Babcock &
Wilcox Company dated as of November 5, 2014, which agreement has been assumed by
the Company in connection with the spinoff.

“Salary” means Executive’s annual rate of base salary as in effect immediately
before the Change in Control or, if higher, in effect immediately before the
first Event constituting Good Reason.

“SERP” means the BWX Technologies, Inc. Supplemental Executive Retirement Plan,
as in effect on the Change in Control.

“Subsidiary” means every corporation, limited liability company, partnership or
other entity of which 50% or more of the total combined voting power of all
classes of voting securities or other equity interests is owned, directly or
indirectly, by BWX Technologies, Inc.

“Target Bonus Percentage” means the percentage applicable to Executive to
determine Executive’s target incentive award opportunity under the Bonus Plan
applicable to Executive as in effect immediately before the Covered Termination
or, if higher, immediately before the first Event constituting Good Reason.

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT B

Separation and General Release Agreement

This Separation and General Release Agreement (the “Agreement”) is entered into
by and between, and shall inure to the benefit of and be binding upon,
                     (“Executive”) and BWX Technologies, Inc., a Delaware
corporation (the “Company”).

RECITALS:

 

1. Reference is made to the Change in Control Agreement, dated
                         , 2015 (the “CIC Agreement”), by and between the
Company and Executive, which is incorporated herein by reference.

 

2. Execution and delivery of this Agreement by Executive is a condition to
Executive’s right to receive certain payments and benefits under the CIC
Agreement.

 

3. Capitalized terms used and not defined herein shall have the meanings given
to them in the CIC Agreement.

In consideration of the mutual promises and obligations set forth herein and in
the CIC Agreement, the adequacy of which is hereby expressly acknowledged,
Executive and the Company hereby agree as follows:

(e) Executive hereby unconditionally and irrevocably releases and forever
discharges, to the fullest extent applicable law permits, the Releasees, as
defined below, from any and every action, cause of action, complaint, claim,
demand, legal right, compensation, obligation, damages (including consequential,
exemplary and punitive damages), liability, cost and/or expense (including
attorney’s fees) that he has, may have or may be entitled to from or against the
Releasees, whether legal, equitable or administrative, in any forum or
jurisdiction, whether known or unknown, foreseen or unforeseen, matured or
unmatured, which arises directly or indirectly out of, or is based on or related
in any way to Executive’s employment with or termination of employment from the
Company, its predecessors, successors and assigns and past, present and future
Affiliates, subsidiaries, divisions and parent corporations, including, without
limitation, any such matter arising from the negligence, gross negligence or
willful misconduct of the Releasees (together, the “Released Claims”); provided,
however, that this release does not apply to any claims solely and specifically
(i) arising after the date this Agreement is executed, (ii) for indemnification
(including, without limitation, under the Company’s organizational documents or
insurance policies) arising in connection with an action instituted by a third
party against the Company, its Affiliates or Executive in his capacity as an
employee or a former officer or director of the Company or its Affiliates (it
being agreed by the Company that Executive shall continue to be entitled to such
indemnification in respect of the period prior to the date his employment with
the Company is terminated), (iii) arising from any breach or failure to perform
the CIC Agreement, or (iv) that cannot be waived by law. For the sake of
clarity, this Paragraph (a) shall not operate to deny Executive of any rights to
coverage under the Company’s directors and officers liability insurance policy,
as in effect from time to time, to which he would otherwise be entitled. The
term “Releasees” means the Company, its predecessors, successors and assigns and
past, present and future Affiliates, subsidiaries, divisions and parent
corporations and all their respective past, present and future officers,
directors, shareholders, employee benefit plan administrators, employees and
agents, individually and in their respective capacities.

 

- 16 -



--------------------------------------------------------------------------------

(f) The parties intend this release to cover any and all Released Claims,
whether arising under any employment contract (express or implied), policies,
procedures or practices of any of the Releasees, and/or by any acts or omissions
of any of the Releasees’ agents or employees or former agents or employees
and/or whether arising under any state or federal statute, including but not
limited to state employment discrimination laws, all federal discrimination
laws, the Age Discrimination in Employment Act of 1967, as amended (“ADEA”), the
Employee Retirement Income Security Act of 1974, as amended, all local laws and
ordinances and/or common law, without exception. As such, it is expressly
acknowledged and agreed that this release is a general release, representing a
full and complete disposition and satisfaction of all of the Releasees’ real or
alleged waivable legal obligations to Executive as to the matters in Paragraph
(a) above, with the specific exceptions noted above.

(g) The release set forth in Paragraph (a) includes a release of any claims
Executive may have under the ADEA against the Releasees that may have existed on
or prior to the date Executive signs this Agreement. The ADEA is a federal
statute that prohibits discrimination on the basis of age. By signing this
Agreement, Executive understands that he is waiving any and all claims arising
under the ADEA that Executive may have against the Releasees up to the date
Executive signs this Agreement. Executive understands that any claims under the
ADEA that may arise after he signs this Agreement are not waived. Executive
acknowledges that he is receiving consideration for the waiver of any and all
claims under the ADEA in addition to anything of value to which he is already
entitled.

(h) Executive expressly agrees that neither he nor any person acting on his
behalf will file or permit to be filed any action for legal or equitable relief
against the Releasees involving any matter related in any way to his employment
with, or termination from employment with the Company, its predecessors,
successors, assigns and past, present and future Affiliates, subsidiaries,
divisions and parent corporations, including the matters covered by the Released
Claims. In the event that such an action is filed, Executive agrees that the
Releasees are entitled to legal and equitable remedies against him, including an
award of attorney’s fees. However, it is expressly understood and agreed that
the foregoing two sentences shall not apply to any charge filed by Executive
with the Equal Employment Opportunity Commission, any action for a claim arising
after the date this Agreement is executed, any action for indemnification
arising in connection with an action instituted by a third party against the
Company, its Affiliates or Executive in his capacity as an employee or former
officer or director of the Company or its Affiliates or any action filed by
Executive that is narrowly limited to seeking a determination as to the validity
of the release provisions of this Agreement or to enforce the terms of the CIC
Agreement. Should Executive file a charge with the Equal Employment Opportunity
Commission or should any governmental entity, agency, or commission file a
charge, action, complaint or lawsuit against any of the Releasees based on any
Released Claim, Executive agrees not to seek or accept any resulting relief
whatsoever.

(i) Executive acknowledges that the Company and/or its Affiliates or Ventures
have previously provided him with Confidential Information and may provide him
with Confidential Information and that the unauthorized disclosure of such
Confidential Information

 

- 17 -



--------------------------------------------------------------------------------

will result in irreparable harm to the Company and/or its Affiliates or
Ventures. Executive shall not disclose or make available to any other person or
entity, or use for his own personal gain, any Confidential Information. For
purposes of this Agreement, the term “Venture” means an entity in which the
Company or an Affiliate has a management or voting interest.

(j) In consideration of the payments and promises provided under the CIC
Agreement, the sufficiency of which is expressly acknowledged, Executive agrees
that for the                      month period following the date of his
termination of employment with the Company he will not perform any act, engage
in any conduct or course of action or make or publish any adverse or untrue or
misleading statement which has or may reasonably have the effect of demeaning
the name or business reputation of the Company, the Releasees, an Affiliate or a
Venture or which adversely affects or may reasonably be expected to adversely
affect the best interests (economic or otherwise) of the Company, the Releasees,
an Affiliate or a Venture.

(k) Nothing in this Agreement or the CIC Agreement shall be construed as a
waiver of any forfeiture provisions in the Restoration Plan, the SERP or the
Restoration of Retirement Income Plan for Certain Participants in the BWXT
Retirement Plan (formerly, the Retirement Plan for Employees of Babcock & Wilcox
Governmental Operations, referred to as the “Excess Plan”).

(l) Executive and the Company agree and acknowledge that this Agreement together
with the CIC Agreement contains and comprises the entire agreement and
understanding between the parties, that no other representation, promise,
covenant or agreement of any kind whatsoever has been made to cause any party to
execute this Agreement, and that all agreements and understandings between the
parties are embodied and expressed in this Agreement and the CIC Agreement. The
parties also agree that the terms of this Agreement shall not be amended or
changed except in writing and signed by Executive and a duly authorized agent of
the Company. The parties further agree that this Agreement together with the CIC
Agreement shall be binding on and inure to the benefit of Executive, the
Company, the Company’s successors, assigns, the Releasees, the Affiliates and
the Ventures, each as defined in this Agreement. Any other agreements or
understandings between the parties, whether written or oral, are hereby null and
void.

(m) Applicable Law. The validity, interpretation, construction and performance
of this Agreement together with the CIC Agreement will be governed by and
construed in accordance with the substantive laws of the State of Delaware, but
without giving effect to the principles of conflict of laws of such State.

(n) Executive acknowledges that he had at least                      (    )
calendar days from the date this Agreement was first presented to him to
consider this Agreement. By signing this Agreement, Executive agrees that the
Company advised him in writing to consult with an attorney. Executive can only
accept this Agreement by executing it during the                      (    ) day
period beginning on the date of Executive’s Separation from Service (the
“Acceptance Period”) and delivering it to the attention of the Company General
Counsel at                                          
                                    prior to 5:00 pm, Eastern Time, on the last
day of the Acceptance Period. Executive has seven (7) calendar days following
the date upon which he executes this Agreement within which to revoke this

 

- 18 -



--------------------------------------------------------------------------------

Agreement (“Revocation Period”) by delivering a written notice of his revocation
to the attention of the Company General Counsel at
                                                                             
prior to the end of the Revocation Period. This Agreement does not become
effective or enforceable until the Revocation Period has expired and Executive
has not revoked this Agreement.

(o) Executive represents and warrants that as of the date of his execution of
this Agreement he has no knowledge of any unlawful activity by himself, the
Company, the Releasees, the Affiliates or the Ventures.

(p) Miscellaneous Provisions.

(i) Executive hereby resigns from all other director and officer positions held
with the Company and any other appointed or elected positions he may hold with
the Company and its Affiliates and Ventures, effective on the date of his
termination of employment with the Company.

(ii) Failure on the part of the Company or Executive at any time to insist on
strict compliance by the other party with any provisions of this Agreement shall
not constitute a waiver of either party’s obligations in respect thereof, or of
either party’s right hereunder to require strict compliance therewith in the
future.

(iii) The obligations set forth in this Agreement are severable and divisible,
and the unenforceability of any clause or portion thereof shall not affect the
enforceability of the remainder of such clause or of any other obligation
contained herein.

I HAVE READ THE FOREGOING RELEASE AGREEMENT, FULLY UNDERSTAND IT AND HAVE
VOLUNTARILY EXECUTED IT ON THE DATE WRITTEN BELOW, SIGNIFYING THEREBY MY ASSENT
TO, AND WILLINGNESS TO BE BOUND BY ITS TERMS:

 

Date:                            By:  

 

 

- 19 -